Order entered August 26, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00369-CV

   MORGAN KEEGAN & CO., INC. AND MORGAN ASSET MANAGEMENT, INC.,
                      Appellants/Cross-Appellees

                                              V.

 PURDUE AVENUE INVESTORS LP, MARY ANN HOWARD AND DANA HOWARD,
  AS TRUSTEE OF THE MOLLY A. HOWARD TRUST, Appellees/Cross-Appellants

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-09-14448

                                             ORDER
       We GRANT appellees/cross-appellants’ August 24, 2015 opposed fourth motion for

extension of time to file briefs and ORDER appellees’ brief be filed no later than September 7,

2015, cross-appellants’ reply brief be filed no later than September 21, 2015, and appellants’

reply brief no later than October 5, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE